    Case 3:19-cv-01226-MWB-MA Document 24 Filed 03/23/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MONTANA BELL                                      No. 3:19-CV-01226

           Plaintiff,                             (Judge Brann)

     v.

C.O. FOUNTAIN, et al.,

           Defendants.

                                   ORDER

                               MARCH 23, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s motion for summary judgment, Doc, 10, is DENIED;

    2.    Defendants’ motion for summary judgment, Doc. 19, is GRANTED;

    3.    Plaintiff’s state law claims of assault, battery, negligence, and negligent
          infliction of emotional distress are DISMISSED WITHOUT
          PREJUDICE for lack of jurisdiction pursuant to 28 U.S.C. §
          1367(c)(1);

    4.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendants and as against Plaintiff on all claims remaining; and

    5.    The Clerk of Court is directed to CLOSE this matter.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
